internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-131959-08 ---------------------- --------------------------------- -------------------- ------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------ -------------------- -------------------------------- ---------------- ----------------------- ------------------- legend taxpayer uscorp fcorp taxable_year taxable_year taxable_year taxable_year date date llc llc llc division ------------------------------------ ------------------------------------------- ----------------------- ---------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------- ---------------------------------------------------------- -------------------------- --------------------- --------------------------- -------------------------- ------------------ -------------------- tam-131959-08 division division amount a amount b amount c amount d amount e amount f amount g issue ----------- ------------ ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- ------------------- whether sec_936 requires a corporation claiming the sec_936 possession_tax_credit to adjust its adjusted_base_period_income upon the transfer of a major portion of a trade_or_business or major portion of a separate_unit of a trade_or_business to an affiliated foreign_corporation conclusion yes sec_936 provides that rules similar to the rules of sec_41 and b apply for purposes of sec_936 applying rules similar to the rules of sec_41 and b for purposes of sec_936 requires a disposing corporation to adjust its adjusted_base_period_income whenever there is a disposition of a major portion of a trade_or_business or major portion of a separate_unit of a trade_or_business to an affiliated foreign_corporation facts uscorp conducted various manufacturing operations in puerto rico through subsidiary domestic corporations including taxpayer that elected the application of sec_936 to claim the puerto rico and possession_tax_credit possession_tax_credit or sec_936 credit taxpayer’s manufacturing operations included but were not limited to division division and division on date taxpayer transferred all of the operating_assets of division to llc certain of the assets of division to llc and all of the operating_assets of division to llc in exchange for shares in those limited_liability companies on date immediately after the transfers of the assets to llc llc and llc taxpayer transferred all of its shares in llc and llc and its class b shares in llc to fcorp a newly formed foreign_corporation in exchange for stock in fcorp neither llc llc llc nor fcorp elected its entity classification as a result this tam only addresses the factual scenario provided to us which involves an affiliated foreign_corporation acquiring a major portion of a trade_or_business or major portion of a separate_unit of a trade_or_business from taxpayer nothing in this tam is intended to imply that we would reach a different conclusion if the acquiring_corporation were a domestic_corporation tam-131959-08 llc and llc were each treated as disregarded entities and llc was treated as a disregarded_entity prior to the transfer of its class b shares to fcorp and as a partnership after such transfer on its returns taxpayer treats fcorp as a wholly owned controlled_foreign_corporation beginning with its taxable_year taxpayer elected to apply the applicable_percentage limitation method provided in sec_936 for purposes of computing the amount of its possession_tax_credit under sec_936 for purposes of sec_936 taxpayer elected to use its base_period income for as provided in sec_936 and ii taxpayer calculated its aggregate taxable_income on its original return for taxable_year as amount a and for taxable_year as amount b taxpayer calculated its adjusted_base_period_income on its original return for taxable_year as amount c and for taxable_year as amount d as a result on taxpayer’s original returns for taxable_year and taxable_year taxpayer’s adjusted_base_period_income limited the amount of taxable_income taxpayer could use to compute its possession_tax_credit by amount e and amount f respectively on or around date taxpayer filed amended returns for taxable_year and taxable_year reporting amount g as its adjusted_base_period_income taxpayer’s reason for the recomputed adjusted_base_period_income was that it was not required to reduce its adjusted_base_period_income based upon the disposition of the assets of division division and division as a result taxpayer’s adjusted_base_period_income on its amended returns for taxable_year and taxable_year did not limit the amount of taxable_income taxpayer could use to compute the possession_tax_credit law a sec_936 sec_936 and e provide for an election for a corporation meeting certain criteria to be treated as a possession_corporation under sec_936 sec_936 provides a credit against u s income_tax in an amount equal to tax attributed to non- u s source taxable_income from the active_conduct_of_a_trade_or_business within a u s possession provided the_domestic_corporation derives at least of its gross_income for a preceding three-year period from sources within a u s possession and at least of such gross_income is derived from the active_conduct_of_a_trade_or_business in a u s possession sec_936 in congress enacted sec_936 to limit the amount of the sec_936 credit because it was concerned that the sec_936 credit was not effectively promoting economic development in puerto rico with respect to certain industries that derived a large amount of taxable_income from using intangible assets in expressing tam-131959-08 this concern the house of representatives budget committee report provides p ast studies have indicated that a disproportionate share of the tax benefits attributable to sec_936 is realized by certain industries that created relatively few jobs in the possessions citing the pharmaceutical industry - tax benefits of operating in puerto rico united_states general accounting office briefing report to the chairman on aging u s senate gao ggd-92-72-br appendix i tables i and i pp these industries tend to be those for which a large portion of taxable_income is derived from the use of intangible assets eg exploitation of patents tradenames or secret formulas the committee is concerned moreover that a disproportionate share of the cost that all u s taxpayers bear in order to provide the sec_936 credit may have inured to the benefit of the stockholders of the possession corporations as compared to the u s citizens residing in the possessions to address this concern without hurting the people for whose benefit the credit was adopted the committee believes that a better approach would be to place a limit on the tax_benefit available to a possession_corporation attributable to its active business operations in the possessions and to base that limit on a measure of the employment created by the corporation in the possession h_r rep no 103d cong 1st sess sec_936 provides two methods to limit the sec_936 credit sec_936 provides the economic_activity_limitation method which limits the sec_936 credit based on certain percentages of qualified_wages fringe benefit expenses and depreciation allowances and in some cases the amount of qualified possession income taxes for the taxable_year allocable to nonsheltered income sec_936 gives taxpayers the option of electing to apply the applicable_percentage limitation method in place of the economic_activity_limitation method the applicable_percentage limitation method limits the sec_936 credit to a particular percentage of the sec_936 credit that would have been available under sec_936 despite the limitations imposed in sec_936 congress determined that the possession_tax_credit no longer provided an appropriate incentive for investment and economic development in puerto rico because the tax benefits from the possession_tax_credit accrued to a relatively small number of u s_corporations operating in u s possessions and the tax costs associated with these credits were tam-131959-08 borne by all u s taxpayers see h_r rep no 104th cong 2d sess s rep no 104th cong 2d sess as a result congress enacted section of the small_business job protection act of pub_l_no 110_stat_1755 which generally repealed the possession_tax_credit for taxable years beginning after date however congress also provided a transition_period to allow corporations with existing operations in the possessions to modify their business operations in view of the eventual repeal of the possession_tax_credit id these transition_rules provided in sec_936 permit a corporation that was an existing credit claimant to claim credits during a phase-out period consisting of taxable years beginning after date and before date an existing credit claimant is defined in sec_936 as a corporation - i i which was actively conducting a trade_or_business in a possession on date and ii with respect to which an election under this section is in effect for the corporation's taxable_year which includes date or ii which acquired all of the assets of a trade_or_business of a corporation which- i satisfied the requirements of subclause i of clause i with respect to such trade_or_business and ii satisfied the requirements of subclause ii of clause i if an existing credit claimant computes its possession_tax_credit using the applicable_percentage limitation method under sec_936 then for taxable years beginning after date the amount of the existing credit claimant’s possession business income that is eligible for the possession_tax_credit cannot exceed the adjusted_base_period_income of the claimant see sec_936 if an existing credit claimant computes its possession_tax_credit using the economic_activity_limitation method under sec_936 then for taxable years beginning after date the amount of the existing credit claimant’s possession business income that is eligible for the possession_tax_credit cannot exceed the adjusted_base_period_income of the claimant id the adjusted_base_period_income serves as a cap that may limit the amount of credits available during part of the phase-out period see sec_936 the adjusted_base_period_income is generally computed as the average of the inflation-adjusted possession income of the possession_corporation for each base_period year the possession corporation’s base_period years generally are three of the possession corporation’s five most recent taxable years ending before date determined by disregarding the taxable years in which the adjusted base_period incomes were largest and smallest sec_936 sec_936 gives taxpayers the option of electing to use one base_period year which was either the last tam-131959-08 taxable_year of the possession_corporation ending in or a deemed taxable_year that includes the first ten months of if a taxpayer elected the deemed taxable_year that includes the first ten months of the possession income for those ten months must be annualized without regard to any extraordinary item in the case of an acquisition or disposition sec_936 provides that r ules similar to the rules of subparagraphs a and b of sec_41 shall apply for purposes of sec_936 - in particular for purposes of computing an existing credit claimant’s adjusted_base_period_income in discussing the computation of adjusted_base_period_income the report prepared by the joint_committee on taxation provides adjustments to the corporation’s average adjusted base_period possession business income to reflect acquisitions and dispositions shall be made under rules similar to the rules of sec_41 under sec_41 adjustments are made upon the acquisition or disposition of the major portion of a trade_or_business or the major portion of a separate_unit of a trade_or_business joint_committee on taxation staff general explanation of tax legislation enacted in the 104th congress 104th cong congress also briefly discussed adjustments to adjusted_base_period_income in the legislative_history of sec_936 in that context congress stated a corporation that acquires all the assets of a trade_or_business of an existing credit claimant will qualify as an existing credit claimant the adjusted_base_period_income of the existing credit claimant from which the assets are acquired is divided between such corporation and the corporation that acquires such assets it is intended that regulations or other guidance will prevent taxpayers from abusing this rule through transactions that manipulate base_period income amounts h_r conf_rep no 104th cong 2d sess b sec_41 and b sec_41 provides rules for computing tax_credits for certain increases in research expenditures in general sec_41 provides that the research_credit equals the sum of percent of the excess of qualified_research_expense for the tax_year over the base_amount percent of the basic_research_payments determined tam-131959-08 under sec_41 and percent of the amounts paid_or_incurred by the taxpayer in carrying on any trade_or_business of the taxpayer during the taxable_year to an energy_research_consortium the base_amount equals the product of the fixed-base percentage and the average annual gross_receipts of the taxpayer for the four taxable years preceding the taxable_year for which the credit is being determined sec_41 in general the fixed-base percentage is a percentage determined by dividing the total qualified_research_expenses of the taxpayer for taxable years beginning after date and before date by the total gross_receipts of the taxpayer for that same period sec_41 because the credit is based on a taxpayer’s increases in research expenditures by reference to research expenditures in prior periods the computation of the sec_41 credit is based in part on the amount of qualified_research_expenses that exceeds a base_amount in this context the base_amount serves as a floor for purposes of computing tax_credits for research expenditures see sec_41 sec_41 provides certain rules for adjusting qualified_research_expenses and gross_receipts for purposes of computing the sec_41 research_credit if there is an acquisition or a disposition of a major portion of a trade_or_business or major portion of a separate_unit of a trade_or_business solely for purposes of brevity and readability we generally refer to a major portion of a trade_or_business or major portion of a separate_unit of a trade_or_business as a major portion throughout the remainder of this memorandum sec_41 a provides that if a taxpayer acquires the major portion of a trade_or_business of another person hereinafter in this paragraph referred to as the predecessor or the major portion of a separate_unit of a trade_or_business of a predecessor then for purposes of applying this section for any taxable_year ending after such acquisition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such acquisition shall be increased when enacted as sec_221 of the economic_recovery_tax_act_of_1981 pub_l_no 95_stat_172 the general_rule provided that the research_credit equaled percent of the excess of the qualified_research_expenses for the taxable_year over the base_period_research_expenses generally the base_period_research_expenses equaled the average of the qualified_research_expenses for the three taxable years immediately preceding the taxable_year for which the determination was being made in congress amended sec_41 in section of the omnibus budget reconciliation act of pub_l_no 103_stat_2322 to provide that the computation of the sec_41 credit would be based in part on the taxpayer’s historic gross_receipts the house report states that congress added gross_receipts to the computation of the sec_41 research_credit because it would enhance the credit’s incentive effect by indexing taxpayers’ base_amount to average growth in its gross_receipts and indexing the credit for inflation h_r rep no 101st cong 1st sess section of the omnibus budget reconciliation act of pub_l_no 103_stat_2322 also amended sec_41 and b to require adjustments to gross_receipts tam-131959-08 by so much of such expenses paid_or_incurred by the predecessor with respect to the acquired trade_or_business as is attributable to the portion of such trade_or_business or separate_unit acquired by the taxpayer and the gross_receipts of the taxpayer for such periods shall be increased by so much of the gross_receipts of such predecessor with respect to the acquired trade_or_business as is attributable to such portion further sec_41 provides that if i a taxpayer disposes of the major portion of any trade_or_business or the major portion of a separate_unit of a trade_or_business in a transaction to which subparagraph a applies and ii the taxpayer furnished the acquiring person such information as is necessary for the application of subparagraph a then for purposes of applying this section for any taxable_year ending after such disposition the amount of qualified_research_expenses paid_or_incurred by the taxpayer during periods before such disposition shall be decreased by so much of such expenses as is attributable to the portion of such trade_or_business or separate_unit disposed of by the taxpayer and the gross_receipts of the taxpayer for such periods shall be decreased by so much of the gross_receipts as is attributable to such portion sec_1_41-7 provides that f or the meaning of ‘acquisition ’ ‘separate unit ’ and ‘major portion ’ see paragraph b of sec_1_52-2 an ‘acquisition’ includes an incorporation or liquidation the predecessor statute to sec_41 ie sec_44f was substantially_similar to sec_41 the conference agreement to sec_44f follows the house ways_and_means_committee report h_r conf_rep no 97th cong 1st sess in its discussion of the rules for changes in business ownership provided in sec_44f the house ways_and_means_committee report provides the provision includes special rules for computing the credit where a business changes hands these rule sec_4 the research_credit was originally enacted as sec_44f in redesignated as sec_30 in and redesignated as sec_41 in tam-131959-08 are intended to facilitate an accurate computation of base_period expenditures and the credit by attributing research expenditures to the appropriate taxpayer if the provision did not include rules for changes in ownership of a business a taxpayer who begins_business by buying and operating an existing company might be entitled to a credit even if the amount of qualified_research_expenses were not increased also the sale of a unit of a business could cause the seller to lose any credit even though qualified_research expenditures increased in the part of the business that was retained these rules for changes in business ownership described below are to apply under treasury regulations acquisitions under the provision if a taxpayer acquires after date the major portion of a trade_or_business or of a separate_unit thereof the credit for any year ending after the acquisition is to be computed as if the business had not changed hands that is the taxpayer’s qualified_research expenditures_for periods before the acquisition are to be increased by the amount of qualified_research expenditures attributable to the acquired_business or separate_unit under these rules a taxpayer is not to be treated as acquiring the major portion of a trade_or_business or of a separate_unit thereof merely because the taxpayer acquires some assets used in that trade_or_business instead this determination is to be made on the basis of whether the acquisition involves the transfer of a viable trade_or_business which can be operated by the taxpayer dispositions the provision also includes rules for computing the amount of incremental expenditures if a taxpayer disposes after date of the major portion of a trade_or_business or of a separate_unit thereof in a transaction to which the above acquisition rules apply in determining the credit allowable to the taxpayer for a taxable_year ending after the disposition the taxpayer’s qualified_research expenditures tam-131959-08 for periods before the disposition generally are to be decreased by the amount of the taxpayer’s qualified_research expenditures attributable to the portion of the business or separate_unit which has changed hands this rule permits a taxpayer which operates two businesses to sell one and nevertheless earn a credit for increased research expenditures in the retained business this relief is not provided unless the taxpayer furnishes the acquiring person with information needed to compute the credit under the acquisition rules in the preceding paragraph h_r rep no 97th cong 1st sess the senate report provides a similar explanation of this provision see s rep no 97th cong 1st sess in its discussion of the rules for changes in business ownership the joint_committee on taxation staff explains the act includes special rules for computing the credit where a business changes hands under which qualified_research expenditures_for periods prior to the change_of_ownership generally are treated as transferred with the trade_or_business which gave rise to those expenditures these rules are intended to facilitate an accurate computation of base_period expenditures and the credit by attributing research expenditures to the appropriate taxpayer joint_committee on taxation staff general explanation of the economic recovery act of 97th cong the legislative_history to congress’ amendment to sec_41 which included gross_receipts in the computation of the sec_41 credit explains the rules relating to aggregation of related_persons and changes in business ownership are the same as under present law with the modification that when a business changes hands qualified_research_expenses and gross_receipts for periods prior to the change_of_ownership are treated as transferred with the trade_or_business which gave rise to those expenditures and receipts for purposes of recomputing a taxpayer’s fixed_base_percentage h_r conf_rep no 101st cong 1st sess h_r rep no 101st cong 1st sess analysis tam-131959-08 as explained below in the taxpayer’s position section taxpayer interprets sec_936 as not requiring it to reduce its adjusted_base_period_income as a result of its transfers to fcorp on date for the reasons discussed below in the service’s position section we interpret sec_936 as requiring taxpayer to reduce its adjusted_base_period_income as a result of its transfers to fcorp on date a taxpayer’s position taxpayer presents several arguments of varying complexity we summarize those arguments here then in the service’s position section we explain why taxpayer’s arguments are incorrect argument the taxpayer requirement step for purposes of sec_936 sec_936 requires the application of rules similar to the rules contained in sec_41 and b step sec_41 provides that a taxpayer that acquires a major portion must increase its qualified_research_expenses and gross_receipts with respect to the amounts attributable to such acquisition therefore an acquiring party is not required to make an adjustment under sec_41 if it is not a taxpayer as defined in sec_7701 step sec_41 provides that a taxpayer that disposes of a major portion in a transaction to which sec_41 applies must decrease its qualified_research_expenses and gross_receipts with respect to the amounts attributable to the disposition therefore a disposing party is required to make an adjustment under sec_41 only if the corresponding acquiring party is a taxpayer as defined in sec_7701 step fcorp was not a taxpayer as defined in sec_7701 at the time of the acquisitions therefore taxpayer would not have been required to make an adjustment under sec_41 had it disposed of a major portion that fcorp acquired step for purposes of sec_936 adjustments to qualified_research_expenses and gross_receipts under sec_41 are analogous to adjustments to adjusted_base_period_income under sec_936 because taxpayer would not have been required to make an adjustment under sec_41 by virtue of fcorp’s taxpayer status taxpayer is not required to make an adjustment to its adjusted_base_period_income under sec_936 by virtue of fcorp’s taxpayer status tam-131959-08 argument the existing credit claimant requirement a variation step sec_936 allows existing credit claimants to claim credits under sec_936 the words existing credit claimant implicitly indicate that a person covered by that term is permitted to claim credits sec_936 allows credits only to domestic corporations therefore the term existing credit claimant does not apply to foreign_corporations step the taxpayer concept in sec_41 is similar to the existing credit claimant concept in sec_936 therefore sec_936 requires an adjustment for the disposing party only if the acquiring party is an existing credit claimant step because fcorp is a foreign_corporation it is not an existing credit claimant and therefore taxpayer is not required to make adjustments under sec_936 b variation step sec_936 allows existing credit claimants to claim credits under sec_936 the words existing credit claimant implicitly indicate that a person covered by that term is permitted to claim credits sec_936 limits the definition of existing credit claimant to among other things a corporation that acquired all of the assets of a trade_or_business therefore the term existing credit claimant does not apply to a corporation that acquires less than all of the assets of a trade_or_business step the taxpayer concept in sec_41 is similar to the existing credit claimant concept in sec_936 therefore sec_936 requires an adjustment for the disposing party only if the acquiring party is an existing credit claimant we have never fully understood this aspect of taxpayer’s argument on its face it seems to contradict taxpayer’s argument by substituting the term existing credit claimant for taxpayer in sec_41 thereby disregarding the term taxpayer to which taxpayer ascribes so much importance it is possible that taxpayer intends argument as an alternate argument with respect to argument it is also possible that taxpayer believes they are two stand-alone requirements - the acquiring party must be a taxpayer and the acquiring party must also be an existing credit claimant regardless our analysis below demonstrates that neither argument helps taxpayer see note above tam-131959-08 step because fcorp did not acquire all the assets of a trade_or_business it is not an existing credit claimant and therefore taxpayer is not required to make adjustments under sec_936 argument what’s good for the goose is good for the gander sec_41 denies adjustments for the disposing party if it merely discontinues a major portion rather than transfers it similarly sec_41 denies adjustments for the disposing party if it disposes of something less than a major portion this demonstrates that it is appropriate not to require adjustments in some situations therefore it is appropriate not to require adjustments in this case in other words what’s good for the goose is good for the gander and taxpayer is the gander argument the anti-abuse regulation does not apply in the legislative_history congress expressed a concern that taxpayers might use acquisitions to abuse the rules under sec_936 congress explained it is intended that regulations or other guidance will prevent taxpayers from abusing this rule through transactions that manipulate base_period amounts h_r conf_rep no 104th cong 2d sess sec_1_936-11 provides rules regarding acquisitions and the qualification of acquiring parties as existing credit claimants therefore a transaction that is subject_to sec_936 is not subject_to challenge by the service if it does not run afoul of sec_1_936-11 for this purpose a transaction runs afoul of sec_1_936-11 if the acquiring party fails to carry on a major portion that it acquired b service’s position response to argument a application of sec_41 and b sec_41 provides that if a taxpayer disposes of a major portion of a trade_or_business in a transaction to which subparagraph a applies then the disposing party must decrease its qualified_research_expenses and gross_receipts by the amount of those expenses and receipts attributable to the disposed major portion emphasis added as explained above taxpayer believes that the reference to subparagraph a in sec_41 must be interpreted as prohibiting adjustments under sec_41 for a disposing party if the acquiring party is not a taxpayer as defined in sec_7701 although the issue of whether the acquiring party is a taxpayer may be relevant to whether the acquiring party must make adjustments under sec_41 it does not necessarily follow and should not follow that this requirement applies for purposes of sec_41 we believe the better interpretation taking into account the purpose and context of the provision is that it tam-131959-08 focuses on the occurrence of a disposition of a major portion that is acquired in its entirety by a single party therefore adjustments under sec_41 are not contingent upon the acquiring party’s taxpayer status further in light of our conclusion in the preceding sentence whether adjustments under sec_41 are contingent upon the acquiring party’s taxpayer status is not relevant to this case our interpretation may be best understood perhaps by considering how sec_41 would function absent the reference to sec_41 in that scenario sec_41 would apply to any person that disposes of a major portion regardless of whether such major portion is acquired by a single party for example if the disposing party were to sell off the entire major portion in pieces to multiple parties sec_41 would be satisfied and the disposing party would be required to make adjustments but by including the reference to sec_41 in sec_41 congress indicated that such adjustments are warranted only if the major portion is transferred to a single party as a whole functioning business unit to put it another way the reference to sec_41 is properly understood as ensuring that sec_41 applies only if a major portion is transferred intact as opposed to being discontinued or transferred piecemeal whether the acquiring party is a taxpayer is irrelevant to that distinction our interpretation of sec_41 is supported by the legislative_history to and policy underlying sec_41 as originally enacted sec_41 provided a relief provision so that a party that transferred a major portion was not required to include qualified_research_expenses attributable to such major portion as stated in the legislative_history of former sec_44f these rules are intended to facilitate an accurate computation of base_period expenditures and the credit by attributing research expenditures to the appropriate taxpayer if the provision did not include rules for changes in ownership of a business the sale of a unit of a business could cause the seller to lose any credit even though qualified_research expenditures increased in the part of the business that was retained h_r rep no 97th cong 1st sess applying an interpretation of sec_41 that does not allow the disposing party to make adjustments upon the incoming request for technical_advice listed ten questions that taxpayer and the field wanted answered each of those questions is answered in this memorandum we note here that several of those questions regarded the extent to which adjustments under sec_41 depend on the taxpayer status of the acquiring party described in sec_41 as developed in the present discussion those questions are irrelevant to the case at hand because they are premised on a misinterpretation of sec_41 rather the questions should have focused on the proper interpretation of sec_41 in the first instance tam-131959-08 the disposition of a major portion to another party would undermine the original purpose for enacting sec_41 and b our interpretation of sec_41 is also consistent with sound and consistent tax_administration if the taxpayer status of the acquiring party were to dictate whether the disposing party must make adjustments under sec_41 then a party disposing of a major portion would need to know the acquiring party’s taxpayer status in order to determine whether an adjustment is required sec_41 contains no provision requiring the acquiring party to furnish information to the disposing party regarding the acquiring party’s taxpayer status nor has the service imposed such a requirement in published guidance therefore when the acquiring and disposing parties are unrelated taxpayer’s interpretation of sec_41 would leave the disposing party unsure of whether it must adjust its qualified_research_expenses and gross_receipts unless the acquiring party gratuitously notifies the disposing party of its taxpayer status at the time of the transfer in other words under taxpayer’s interpretation the disposing party will in many cases have no way of knowing whether it must make an adjustment in the first place to put it another way under taxpayer’s interpretation sec_41 discriminates in favor of transfers between related parties and looking at it from yet another angle it would be fundamentally unfair to interpret the statute as requiring a disposing party to make an adjustment based on information that the taxpayer is unable to obtain but under our interpretation these significant problems simply do not arise to our knowledge this issue of interpreting sec_41 adversely to taxpayers has not arisen before and taxpayer concedes that it cannot cite a single instance where a taxpayer has been denied research credits under the reasoning on which taxpayer relies in this case in addition we believe that our interpretation of sec_41 is the better interpretation in light of the plain language of sec_41 the purpose of enacting sec_41 and b and the legislative_history to sec_41 accordingly we find no requirement in sec_41 that an acquiring party must be a taxpayer and therefore we see no carryover requirement in sec_936 that an acquiring party must be a taxpayer in order for an adjustment to be required with respect to a disposing party however as discussed immediately below even if taxpayer’s interpretation of sec_41 and b were correct such an interpretation does not carry over to sec_936 b application of sec_936 rules similar to the rules of sec_41 and b sec_936 provides that rules similar to the rules of subparagraphs a and b of sec_41 shall apply for purposes of sec_936 so our mandate based on the plain language of sec_936 is to apply rules that are similar to the rules in sec_41 and b to sec_936 applying rules tam-131959-08 similar to the rules of sec_41 and b requires application of the rules of sec_41 and b to the extent that those rules are consistent with the plain language of sec_936 as informed by the congressional intent regarding the phase- out and termination provisions of sec_936 see 357_us_63 in matters of statutory construction the duty is to give effect to the intent of congress a statute should be construed so that all of its words are preserved and given force see eg 534_us_84 obviously we cannot apply the rules of sec_41 and b literally or verbatim because sec_936 does not contain a qualified_research_expense or gross_receipts concept the one point on which taxpayer and we seem to agree is that the only way to make sense of sec_936 is to assume that the adjusted_base_period_income concept in sec_936 is analogous to the qualified_research_expense and gross_receipts concepts in sec_41 this view is confirmed by the legislative_history see joint_committee on taxation staff general explanation of tax legislation enacted in the 104th congress 104th cong but from that point we part ways sec_936 does not require that the acquiring party be a taxpayer in order for the disposing party to make adjustments applying the similar rules standard sec_936 requires a party that disposes a major portion to make adjustments to its adjusted_base_period_income if a single party acquires that major portion contrary to taxpayer’s assertions we do not find a taxpayer requirement in sec_41 so we do not import a taxpayer requirement into sec_936 similarly we do not find or import the concept that an adjustment to the disposing party is contingent upon an adjustment to the acquiring party our position is really quite simple - we would require an adjustment to the disposing party under sec_41 on these facts so we should require an adjustment to the disposing party under sec_936 under these facts this interpretation fully regards the similar rules standard because sec_41 does not contain a taxpayer requirement applying sec_936 without a taxpayer requirement is an application of rules similar to the rules in sec_41 and b provided that such rules are consistent with the purpose of sec_936 conversely taxpayer’s interpretation of the rules of sec_41 and b is incompatible with congress’ purpose for enacting sec_936 and sound tax_administration by using the word similar in sec_936 congress intended to give the service some flexibility in administering the adjusted_base_period_income rules consistent with the plain language and purpose of the sec_936 phase-out and termination provisions and in particular taking into account material differences between the sec_41 and sec_936 contexts therefore even if taxpayer’s interpretation of sec_41 and b were correct for purposes of sec_41 those rules would need to be conformed to the sec_936 context under either our interpretation or taxpayer’s interpretation of sec_41 and b the result is that tam-131959-08 adjusted_base_period_income follows a transferred major portion for purposes of sec_936 taxpayer has proposed at least two theories to explain why a taxpayer requirement is necessary under sec_41 below we summarize those two theories and explain why even if they were correct they support our interpretation of sec_936 under one theory taxpayer claims that the taxpayer requirement is necessary to prevent whipsaw of the government in other words if adjustments for a disposing party were permitted even though the acquiring party is not subject_to tax the government could be whipsawed by virtue of the disposing party’s increasing its credits while the acquiring party does not take on correspondingly greater potential tax exposure as already noted we have no reason to believe that the government would consider such situation a whipsaw given that the encouraged activity is still occurring so as a threshold matter we reject taxpayer’s premise that a taxpayer requirement is essential to the proper functioning of sec_41 however assuming arguendo that taxpayer is correct about a potential whipsaw problem under sec_41 that is prevented by a taxpayer requirement taxpayer’s argument actually supports our position that is because by importing a taxpayer requirement into sec_936 we would be creating a potential whipsaw to the government not preventing one in fact that is taxpayer’s position in a nutshell taxpayer is asking us to interpret sec_936 as creating a potential whipsaw whereby taxpayer may separate sec_936 credits from related business income by way of transferring a business offshore to a related company thereby shifting future income offshore while retaining onshore the adjusted_base_period_income associated with that business under a second theory taxpayer claims that the taxpayer requirement is intended under sec_41 to prevent qualified_research_expenses and gross_income from disappearing we have no reason to believe that congress had an anti- disappearance intent and therefore we do not accept taxpayer’s premise as a threshold matter but assuming arguendo that taxpayer is correct about this intent this theory like taxpayer’s whipsaw theory actually supports our position sec_936 is a transition rule that applies during a phase-out period the legislative_history to sec_936 indicates that congress had concerns with the effectiveness of the sec_936 credit since h_r rep no 103d cong 1st sess despite congress’ attempts to limit the credit in it concluded in that the sec_936 credit did not provide an appropriate incentive for investment and economic development in puerto rico as a result congress enacted sec_936 which repealed the sec_936 credit for taxable years beginning after while allowing existing credit claimants that qualify for the sec_936 credit to claim sec_936 credits during a year phase-out period see h_r rep no 104th cong 2d sess s rep no 104th cong 2d sess but tam-131959-08 congress provided that during part of the phase-out period adjusted_base_period_income would limit the amount of sec_936 credit an existing credit claimant could claim in discussing the computation of adjusted_base_period_income the report prepared by the joint_committee on taxation provides adjustments to the corporation’s average adjusted base_period possession business income to reflect acquisitions and dispositions shall be made under rules similar to the rules of sec_41 under sec_41 adjustments are made upon the acquisition or disposition of the major portion of a trade_or_business or the major portion of a separate_unit of a trade_or_business joint_committee on taxation staff general explanation of tax legislation enacted in the 104th congress 104th cong this background to sec_936 indicates that a primary purpose for enacting sec_936 was to gradually phase-out the sec_936 credit with the methods provided by sec_936 and the application of the adjusted_base_period_income provision followed by the termination of the sec_936 credit the purpose of the phase-out period was to provide an appropriate transition_period for corporations that have existing operations in the possessions h_r rep no 104th cong 2d sess see also s rep no 104th cong 2d sess in contrast the sec_41 and b provisions were enacted primarily to facilitate an accurate computation of base_period expenditures and the credit by attributing research expenditures to the appropriate taxpayer h_r rep no 97th cong 1st sess so turning back to taxpayer’s second theory sec_936 allows taxpayers to claim reduced sec_936 credits for certain taxable years while those taxpayers arrange their affairs in anticipation of the ultimate expiration of sec_936 the purpose of sec_936 is to manage the gradual disappearance to borrow taxpayer’s term of the sec_936 credit the legislative_history explicitly says that the reduced credit amounts allowed during the phase-out period would be subject_to further reductions by way of adjustments under sec_936 it strains credulity that in this disappearing credit context congress’ actual intent was to prohibit adjustments rather than require them as the legislative_history and statutory plain language would seem to indicate thereby allowing the continued claiming of undiminished credits by a party that has ceded its right to future income with respect to which the credit provision was created in the first place in short even if a taxpayer requirement serves an anti- disappearance function under sec_41 such function is entirely inappropriate under sec_936 which is a mechanism for making credits disappear when appropriate tam-131959-08 response to argument a sec_936 does not require that the acquiring party be an existing credit claimant in order for the disposing party to make adjustments taxpayer also claims that sec_936 requires adjustments to the disposing party only if the acquiring party is an existing credit claimant we see no support for this claim in the plain language of sec_936 or any other provision of sec_936 or sec_41 sec_936 defines the term existing credit claimant and sec_936 and provide that an existing credit claimant may claim a sec_936 credit in certain circumstances but we see no provision that an acquiring party must be an existing credit claimant or that a disposing party need not adjust its adjusted_base_period_income if the acquiring party is not an existing credit claimant and taxpayer brought no such provision to our attention such rules simply do not exist in sec_936 and we can see no such analogous rule in sec_41 if anything the plain language of sec_936 illustrates that there is no requirement that the acquiring_corporation be an existing credit claimant as a prerequisite to the disposing corporation adjusting its adjusted_base_period_income pursuant to sec_936 a corporation that is not an existing credit claimant can become an existing credit claimant by acquiring all the assets of a trade_or_business of a corporation among other requirements in contrast sec_41 and therefore sec_936 apply to parties that acquire only a major portion of a trade_or_business or a major portion of a separate_unit of a trade_or_business as taxpayer itself has asserted all of the assets of a trade_or_business is more than a major portion of the trade_or_business or a separate_unit thereof with that in mind the category of acquiring parties ie parties that acquire a major portion may be broader than the category of existing credit claimants ie parties that among other things acquire all the assets in short the all of the assets standard in sec_936 mandates that some acquiring parties are not existing credit claimants thus sec_936 can apply even if the acquiring_corporation is not an existing credit claimant the general explanation of the joint_committee regarding sec_936 supports our position it refers only to making adjustments upon the acquisition or disposition of a major portion it makes no reference to a requirement that the acquiring_corporation be an existing credit claimant the general explanation indicates that congress intended that adjusted_base_period_income follow a transferred major portion regardless of the existing credit claimant status of the acquiring party such an interpretation of sec_936 is the only interpretation consistent with the plain language and purpose of the phase-out and termination provisions of sec_936 tam-131959-08 b variation as explained the acquiring party’s existing credit claimant status is irrelevant to this case however assuming arguendo that the acquiring party’s status were relevant taxpayer’s position would still be incorrect because fcorp is based on the facts presented an existing credit claimant we walk through sec_936 to explain our position we agree with taxpayer that only an existing credit claimant may qualify to claim the sec_936 credit during the phase-out period sec_936 provides generally that sec_936 does not apply to taxable years beginning after date but sec_936 provides that in the case of an existing credit claimant the credit under sec_936 shall be allowed for the period beginning with the first taxable_year after the last taxable_year to which sec_936 or b whichever is appropriate applied and ending with the last taxable_year beginning before date except that the aggregate amount of taxable_income taken into account under sec_936 shall not exceed the adjusted_base_period_income of the existing credit claimant sec_936 defines existing credit claimant sec_936 and ii provide that an existing credit claimant is a corporation that meets one of two tests the parties agree that fcorp cannot satisfy the test set forth in sec_936 the test in sec_936 requires that the corporation acquire all the assets of a trade_or_business of a corporation that was actively conducting the trade_or_business in a possession on date and had a sec_936 election in effect for its taxable_year that included date sec_936 provides that if a domestic_corporation elects application of sec_936 and if the conditions of sec_936 are satisfied then there shall be allowed as a credit against the tax imposed by this chapter a certain amount taxpayer argues that because only a domestic_corporation may claim a credit under sec_936 and because sec_936 allows existing credit claimants to claim the sec_936 credit the term existing credit claimant must refer only to domestic corporations taxpayer also argues that the words existing credit claimant imply that such party is permitted to claim the credit taxpayer is incorrect on several independent grounds first the term existing credit claimant is unambiguously defined in sec_936 that definition refers only to a corporation and contains no mention of whether the corporation must be a tam-131959-08 domestic_corporation or may be a foreign_corporation so taxpayer’s position contradicts the plain language of sec_936 second defined terms have the meaning given to them in the definition not the meaning that one might have expected the terms to have based on common usage or otherwise in 567_f3d_482 n 9th cir the ninth circuit_court of appeals stated congress and regulators may adopt a technical definition of a term that is distinct from its plain meaning thus even if the plain meaning of the words existing credit claimant might suggest that such person is permitted to claim a credit and thus must be a domestic_corporation the technical definition provided by congress for that term contains no domestic_corporation requirement third the interaction of sec_936 and j must be understood in the phase-out and termination context sec_936 provides that sec_936 is generally inapplicable to taxable years beginning after however sec_936 provides that notwithstanding such general inapplicability sec_936 does apply to certain taxable years beginning after specifically sec_936 provides that the sec_936 credit is allowed for the period beginning with and ending with the last taxable_year beginning before date thus sec_936 overrides the sunset of sec_936 provided in sec_936 however sec_936 does not override the substantive requirements in sec_936 if sec_936 applies to a taxable_year by virtue of sec_936 an existing credit claimant must then determine whether it qualifies for a credit under sec_936 during that taxable_year in the first place for that purpose the existing credit claimant must among other requirements be a domestic_corporation in short being an existing credit claimant is merely a precondition to overriding the sunset of sec_936 but once revived sec_936 will not allow a credit to an existing credit claimant that is not a domestic_corporation therefore although the foreign or domestic status of the acquiring_corporation is relevant to the ultimate determination of whether the acquiring_corporation may claim a credit under sec_936 foreign or domestic status is irrelevant to the threshold question of whether the acquiring_corporation qualifies as an existing credit claimant for purposes of overriding sec_936 in the first place in this regard taxpayer makes an all too common mistake of statutory construction we are reminded for example of the frequent misinterpretation of the controlled_group provisions in sec_1563 with respect to the meaning of excluded_member as defined in sec_1563 even experienced practitioners often assume mistakenly based on the plain language of the term that an excluded_member is an entity that would have been a member of a controlled_group under sec_1563 but is excluded from the controlled_group by virtue of sec_1563 when in fact an excluded_member is explicitly defined as a member of the group we note that the separateness of the existing credit claimant and domestic_corporation concepts is echoed in the sister provision to sec_936 - sec_30a which defines a qualified_domestic_corporation in part as a domestic_corporation that is also an existing credit claimant tam-131959-08 c variation as explained above the acquiring party’s existing credit claimant status is not relevant to this case however assuming arguendo that it were relevant taxpayer’s position would still be incorrect because fcorp is based on the facts presented an existing credit claimant taxpayer asserted that it can easily demonstrate that fcorp did not acquire all the assets of a trade_or_business as required under sec_936 but declined to present evidence in support of that claim accordingly we think it is likely that the facts do not in fact support taxpayer’s claim if taxpayer does eventually present evidence with regard to this issue we advise the field to consult with the national_office regarding the proper interpretation of sec_936 however as noted more than once already even if taxpayer is able to demonstrate that fcorp is not an existing credit claimant because it did not acquire all the assets of a trade_or_business within the meaning of sec_936 taxpayer’s argument would nonetheless fail because whether fcorp is an existing credit claimant is irrelevant to the resolution of the issue at hand response to argument taxpayer argues that although sec_41 itself draws the key distinction between a disposition of a major portion to a single acquirer on the one hand and a disposition of less than a major portion to any one party or even a discontinuation of the major portion on the other hand we should understand the provision as supporting taxpayer’s position that it is appropriate to deny adjustments in cases involving a disposition of a major portion to a single acquirer we see a number of reasons why taxpayer gains no traction with those points first considering that the research_credit is intended to encourage certain activities in the united_states that by their nature are carried on within a major portion it is entirely appropriate for adjustments to be denied to a person that discontinues a major portion in the united_states as opposed to a person that transfers it to another party that presumably intends to carry on that major portion in the united_states see sec_41 110_tc_454 the purpose of the credit was to ‘stimulate a higher rate of capital formation and to increase productivity’ citations omitted and to ‘encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy’ citations omitted 111_fsupp2d_1153 n d okla the credit was established as an incentive to encourage taxpayers to incur the cost of research in developing new products and stimulating the economy union carbide corp and subs v commissioner t c memo congress found research to be essential to america’s economic progress and competitiveness citation omitted h_r rep no 97th cong 1st sess expenditures_for research which is conducted outside the united_states do not enter into the credit computation whether or tam-131959-08 not the taxpayer is located or does business in the united_states the test is whether the laboratory experiments etc actually take place in this country second the fact that adjustments are not required when the disposition involves less than a major portion is similarly inapposite sec_41 draws a line based on the relative size of the disposition - presumably as a matter of administrability to ensure the major portion is transferred as a functional unit or both for reasons that congress did not make clear it chose to apply the major portion standard which focuses on transferring a viable business not on the taxpayer status or existing credit claimant status of the acquiring_corporation h_r rep no 97th cong 1st sess a congressional line-drawing decision to disallow adjustments if a disposition is too insignificant is simply irrelevant to this narrow legal issue which is premised on the assumption by the parties that a major portion was transferred as a matter of logic it does not follow that because adjustments are prohibited when research activities cease or when an insignificant disposition occurs it is appropriate for adjustments to be denied when research activities have not ceased and the disposition of a unitary major portion occurs finally it is ironic that taxpayer suggests that the reference to sec_41 in sec_41 which distinguishes between the transfer of an intact business and the disassembly or discontinuation of a business should nonetheless be understood as denying adjustments to parties that have transferred intact businesses to put it another way the reason that things that are good for the goose are also good for the gander is that the goose and the gander are both geese - that is they are materially similar but in the present case the factual scenarios that taxpayer attempts to equate to one another in its argument are not all geese they are materially dissimilar and therefore warrant different treatment - indeed the very same different treatment that is ensured by the reference to sec_41 in sec_41 response to argument we see several problems with argument first taxpayer seems to argue that because sec_1_936-11 is an anti-abuse rule and because taxpayer has not violated that rule taxpayer is shielded from examination or challenge regarding its interpretation and application of sec_936 this argument is based on the false premise that we are imposing an anti-abuse application of sec_936 on the contrary we are merely interpreting and applying the language of the statute consistently with our best understanding of the underlying policy and intent in short the fact that a taxpayer has not committed an abuse anticipated by congress does not mean that the taxpayer has correctly interpreted and applied the statute we express no opinion as to whether sec_1_936-11 was intended as an anti-abuse rule in response to the legislative_history cited by taxpayer tam-131959-08 second the preamble to sec_1_936-11 explains that if an acquiring party acquires all the assets relating to a pre-existing activity of an existing credit claimant continues the activity in the possession and makes a sec_936 election the acquiring party will be treated as an existing credit claimant in other words the regulation explains when an acquiring party that was not otherwise an existing credit claimant can qualify as an existing credit claimant this concept ie when can an acquiring party be an existing credit claimant is inapposite to the case at hand which involves the issue of when a disposing party must make adjustments as developed in the preceding analysis the existing credit claimant status of the acquiring party has nothing to do with determining whether a disposing party must make adjustments third on the face of sec_1_936-11 fcorp is in fact an existing credit claimant that is the regulation contradicts taxpayer’s claims that fcorp is not an existing credit claimant as with the statute the regulation contains no requirement that an existing credit claimant be a domestic_corporation on the contrary fcorp qualifies as an existing credit claimant on the face of the regulation on which taxpayer relies caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
